ORDER
PER CURIAM.
This is an appeal from a judgment in defendant’s favor on his claims for breach of contract, unjust enrichment, and quantum meruit. Plaintiff contends that the weight of the evidence supports his unjust enrichment claim. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.1976). No jurisprudential purpose would be served by a written opinion. The judgment is affirmed in accordance with Rule 84 .16(b).